PER CURIAM.
We reverse the order of the Unemployment Appeals Commission which reversed the decision of the appeals referee that appellant was entitled to benefits. The referee concluded that appellant had not voluntarily left his work without good cause. The Commission may modify or reverse the decision of a referee if the referee’s findings are not supported by competent, substantial evidence. See Campeanu v. Florida Unemployment Appeals Com’n, 629 So.2d 1015, 1016 (Fla. 4th DCA 1993). The record contains substantial evidence which supports the referee’s findings, especially in light of the referee’s resolution of all conflicts in the testimony in favor of appellant.
REVERSED AND REMANDED.
POLEN, KLEIN and GROSS, JJ., concur.